DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.

Claims 1-21 are pending.  Claims 1, 8 and 15 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 8 and 15 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

01/07/2022 have been fully considered but they are not persuasive.
In light of applicant’s claim amendments, the rejection under 35 USC § 112 is withdrawn.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Inoue (US Pub. 20170124312 A1).

	Regarding claim 1, Inoue discloses a method, implemented on a machine having at least one processor, storage, and a communication platform for authenticating a user, comprising: 
(para. 72- the server 10 may conduct the challenge-response test at a time, when the registered user starts using the online service or when the request for accessing the online service is received from the client 20; para. 60- The biometric information stored in the storage device 14 may be defined as appropriate depending on types of authentication processes, and specific examples of the biometric information may include image data or feature point data representing a face, voice print, fingerprint, vein pattern, iris pattern, or the like; para. 113- Any challenges illustrated in FIGS. 6 to 9 prompts a user to input a response which includes the biometric information regarding the user); 
selecting one of a plurality of different approaches of liveness detection based on a configuration related to the authorized user, wherein the selected approach uses a challenge to challenge the person (para. 73- the control device 11 in the server 10 creates challenge data for the user of being authenticated at a time when the challenge-response test is conducted (Step S101). The challenge data includes the plurality of challenges different from one another); 
presenting the challenge to the person (para. 74) including requesting the person to make a facial expression (para. 78- the challenge may be command information instructing the user to perform a specified action (e.g., change face direction, change facial expression, or give an utterance)); 
capturing one or more pictures of the person when the person reacts in  response to the challenge (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data); 
determining whether the person is live based on whether the captured one or more pictures of the person posses one or more expected features observed from the person’s facial expression. (para. 75, 90- upon receipt of data that includes responses to the transmitted challenges (Step S103), the server 10 analyzes the received data to extract the information necessary for the authentication process; para. 80- existence = live (see para. 2- The existence means that the user is a living human being, and not an intangible computer program.); Figs. 6-7)

Regarding claim 2, Inoue discloses the method of claim 1, wherein the challenge is pre-planned with respect to the authorized user or is dynamically determined. (para. 108-110)

Regarding claim 3, Inoue discloses the method of claim 1, wherein the challenge includes one of: a request for the person to make a vocal expression; or a request for the person to make a gesture. (Figs. 6-9)

Regarding claim 4, Inoue discloses the method of claim 1, wherein the facial expression includes one of a smile, frowning, sad, or happy expression. (Fig. 7)

Regarding claim 5, Inoue discloses the method of claim 1, wherein the one or more expected features comprise one or more expected iris features resulting from the challenge and one or more signature facial features resulting from the challenge. (para. 60, 113)

Regarding claim 6, Inoue discloses the method of claim 1, wherein the step of determining comprises: analyzing the one or more pictures of the person in response to the challenge; identifying a set of observed features from the one or more pictures based on one or more expected features; making a determination as to whether the person is live based on whether the set of observed features is consistent with the one or more expected features. (para. 76- based on the extracted information, the control device 11 (the determination unit 16) in the server 10 determines whether the response made by the user is correct (i.e., whether it is appropriate as the response to the challenge; para. 121- These responses are taken by, for example, a camera serving as the input device 25 and transmitted from the client 20 to the server 10 in the mode of the video stream serving as the response data)

Regarding claim 7, Inoue discloses the method of claim 1, further comprising: authenticating the person, if the person is live, based on a first set of features representing an iris of the authorized user and a second set of features representing the iris of the person. (para. 60- iris pattern utilized)

Regarding claims 8-14, they recite a computer program that when executed, performs the functional steps of method claim 1-7, and thus, rejected for the same rationale. 

Regarding claims 15-21, they are rejected as applied to claims 1-7 because a corresponding system would have been necessitated to carry forth the method steps of claims 1-7.  The applied prior art also discloses the corresponding architecture.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433              

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433